In a medical malpractice action, the defendants appeal, as limited by their brief, (1) from so much of an order of the Supreme Court, Kings County (Kramer, J.), dated May 10, 1985, as denied their motion for summary judgment, and (2) from so much of an order of the same court, dated September 12, 1985, as, upon reargument, adhered to the original determination.
Appeal from the order dated May 10, 1985 dismissed. That order was superseded by the order dated September 12, 1985, made upon reargument.
Order dated September 12, 1985 affirmed insofar as appealed from.
The plaintiffs are awarded one bill of costs.
The denial of the defendants’ motion for summary judgment dismissing the complaint was proper. The record clearly indicates that there are disputed factual issues which preclude summary determination. Bracken, J. P., Brown, Niehoff and Eiber, JJ., concur.